Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 3, 7, and 15 have been amended. Claims 2, 5, 6, 13, and 14 have been canceled. Claims 1, 3, 4, 7, 8, 9, 10, 11, 12, 15, and 16 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7, 8, 9, 10, 11, 12, 15, and 16 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 9 similarly recites a search system comprising a first database, a graph generator, a graph searcher, a user interface and a user information storage unit, wherein: the first database stores a plurality of first parameter pairs of material property parameters having mutual relationships; the graph generator is configured to be capable of generating a graph in which a plurality of material property 
For example, in the context of this claim, “the first database stores a plurality of first parameter pairs of material property parameters having mutual relationships” encompasses a person mentally remembering a plurality of first parameter pairs of material property parameters having mutual relationships. Next, “the graph generator is configured to be capable of generating a graph in which a plurality of material property parameters included in the first parameter pair are nodes and in between the nodes corresponding to the first parameter pair is an edge” encompasses a person mentally 

The judicial exception is not integrated into a practical application. Claims 1 and 9 recites no additional limitations other than “search system” and “a database” implementing the limitations. The computer is recited at a high-level of generality (i.e., the first database stores…etc., the graph generator is configured…etc., the graph searcher is configured…etc., the user interface is configured…etc., the user interface further includes…etc., the database input unit is configured to be capable …etc., and the graph generated by the graph generator is a graph…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1 and 9 similarly recites “search system” and “a database”  implementing the limitations. The computer is recited at a high-level of generality(i.e., the first database stores…etc., the graph generator is configured…etc., the graph searcher is configured…etc., the user interface is configured…etc., the user interface further includes…etc., the database input unit is configured to be capable …etc., and the graph generated by the graph generator is a graph…etc.)  such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1 and 9 are not patentable eligible under 35 USC 101. 

For example, in the context of this claim, “the database stores a plurality of parameter pairs of material property parameters having mutual relationships” encompasses a person mentally remembering a plurality of first parameter pairs of material property parameters having mutual relationships. Next, “the graph generator is configured to be capable of generating a graph in which a plurality of material property parameters included in the parameter pair are nodes and in between the nodes corresponding to the parameter pair is an edge” encompasses a person mentally generating a graph. In addition, “the graph searcher is configured to be capable of searching the graph based on a provided search condition and outputting a search result” encompasses a person searching the graph based on a provided search condition. Further, “the material property parameter relationship information extractor includes a learning model generator and a relationship extractor” encompasses a person mentally extracting information. Next, “the learning model generator generates a material property name model and a relationship expression model as learning models from supplied learning data and supplies the generated leaning models to the relationship extractor” encompasses a person mentally generate a material property name model and a relationship expression model. In addition, “the learning data includes document data that defines material property names and their relationships” encompasses a person mentally learning data that includes document data that defines material property names and their relationships. Next, “the relationship extractor, to which document data is input, extracts, by using a material property name list created 

The judicial exception is not integrated into a practical application. Claims 7 and 15 recites no additional limitations other than “search system” and “a database” implementing the limitations. The computer is recited at a high-level of generality (i.e., the database stores…etc., the graph generator is configured…etc., the graph searcher is configured…etc., the material property parameter…etc., the learning model generator generates…etc., the learning data includes document data…etc., and the search system updates…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to 

The limitation “wherein: the database input unit further includes a material property parameter relationship information extractor, a material property parameter matching unit, and a thesaurus; the material property parameter relationship information extractor is configured to be capable of extracting a plurality of second material property parameter names from the second database; the material property parameter matching unit is configured to be capable of referring to the thesaurus, collating the plurality of second material property parameter names with plurality of first material property parameter names stored in the first database, and, if they are different, changing the second material property parameter name to the first material property parameter name so that the material property parameter names are matched with each other.” of dependent claim 3 is abstract because the claim could be reasonably and practically 

The limitation “wherein: the user interface further comprises a relationship information collator; and the relationship information collator is configured to be capable of collating relationship information about a pair of the same material property parameters between the first parameter pair and the second parameter pair and outputting a collation result” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 9. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 



The limitation “wherein: the graph generated in the graph generation step is in which a plurality of material property parameters included in either of the first or the second parameter pair are nodes, and in between the nodes corresponding to the second parameter pair in addition to the first parameter pair is an edge” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 9. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

The limitation “a material property parameter relationship information extraction step and a material property parameter matching step, wherein: in the material property parameter relationship information extraction step, a plurality of second material property parameter names are extracted from the second database; and in the material property parameter matching step, a thesaurus is referred to, the plurality of second material property parameter names are collated with plurality of first material property parameter names stored in the first database, and if they are different, the second material property parameter name is changed to the first material property parameter name for the matching of the names of the material property parameters” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 9. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible under 35 USC 101. 



The limitation “a cleaning step in which a corpus is input, wherein in the cleaning step, triples that are determined not to indicate relationship between material property parameter pairs are removed based on the corpus from the triples extracted in the relationship extraction step to obtain the output data” of dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 7 and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements 

Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within on statutory class of invention. The system claim does not claim any hardware and is considered software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding a processor and memory to execute instructions store in the memory to implement the software components of claims 1 and 7.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification (paragraph[0257]) and figure 2 identifies components in claims 1 and 7 being implemented by hardware in a system and do not raise any concerns under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b).



Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. U.S. Patent Publication (2005/0038608; hereinafter: Chandra) in view of Yoshitake et al. Non-Patent Publication (“System for Searching Relationship among Physical Properties for Materials Curation, 2017; hereinafter: Yoshitake, in IDS dated February 6, 2021) 

Claim 1
As to claim 1, Chandra discloses a search system comprising a first database, a graph generator, a graph searcher, a user interface and a user information storage unit, wherein: 
the first database stores a plurality of first parameter pairs of material property parameters having mutual relationships (paragraph[0012], “In one aspect, the invention provides a method of assembling a life science knowledge base by generating two or more nodes indicative of life science data using a life science taxonomy, assigning to one or more pairs of nodes a representation descriptor that corresponds to a 
the graph generator is configured to be capable of generating a graph in which a plurality of material property parameters included in the first parameter pair are nodes and in between the nodes corresponding to the first parameter pair is an edge (paragraph[0020], “the invention provides a system for assembling a life science knowledge base. The system includes a data collector configured to receive life science data and to generate nodes based on the life science data. The system also includes a relationship generator configured to assign a relationship descriptor to a pair of nodes, the representation descriptor corresponding to a relationship between a pair of nodes. The system further includes a knowledge assembler configured to assemble two or more nodes and one or more representation descriptors assigned to one or more pairs of the two or more nodes into an electronic database…etc.”);
 the graph searcher is configured to be capable of searching the graph based on a provided search condition via the user interface and outputting a search result (paragraph[0164], “As discussed above with reference to FIG. 2, the knowledge base may be viewed as a graph, containing nodes which represent entities, and edges which represent relations between the entities. By using algorithms that traverse, manipulate, or search this graph, the system is able to effectively reason about the knowledge contained in the knowledge base. One application of such algorithms is shown above, in FIG. 9, in which a user is able to query the knowledge base, and browse through knowledge associated with an entity and all related entities…etc.”); 

the graph generated by the graph generator is a graph in which a plurality of material property parameters included in either of the first or the second parameter pair are nodes, and in between the nodes corresponding to the second parameter pair in addition to the first parameter pair are edges (paragraph[0054]-paragraph[0056], “The edges in the graph represent various relations between the nodes, as shown in FIG. 2. For example, edges may represent a "binds to" relation 212, an "is expressed in" relation 214, an "are co-regulated based on expression profiling" relation 216, an "inhibits" relation 218, a "co-occur in a manuscript" relation 220, or a "share structural element" relation 222. These types of relationships between the nodes may be referred to as "representation descriptors." Generally, a representation descriptor describes a relationship between a pair of nodes…etc.”).

Chandra does not appear to explicitly disclose 
the user interface further includes a database input unit to which a second database can be input; 


However, Yoshitake discloses the user interface further includes a database input unit to which a second database can be input (2.5, Graph theory-base exploration, “The graphical format of the database of relationships created is searchable in various forms. For example, if you want to know whether there is a relationship…Then ask them to list all the paths…etc.”); 
the database input unit is configured to be capable of extracting, as a second parameter pair, a pair of material property parameters having a mutual relationship from the second database(3.2 Exploring Materials from the Overlook (material curation), “The search system is useful to know which materials have desirable properties, or how to find them…we can roughly narrow down the promising materials based on the energy distribution…etc.”), and making the second parameter pair and its relationship information be held by the user information storage unit (4. Finally, “By creating a database of relationships among various quantities of properties related to materials, and treating the relationships in graph from…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chandra with the teachings of Yoshitake to have a second database of material relationships which would result in the claim invention. The skilled 

Claim 9
As to claim 9, Chandra discloses a search method comprising a graph generation step of generating a graph from a first database, and a graph search step, wherein: 
the first database stores a plurality of first parameter pairs of material property parameters having mutual relationships (paragraph[0012], “In one aspect, the invention provides a method of assembling a life science knowledge base by generating two or more nodes indicative of life science data using a life science taxonomy, assigning to one or more pairs of nodes a representation descriptor that corresponds to a relationship between a pair of nodes, and assembling two or more nodes and one or more representation descriptors into an electronic database…etc.”); 
the graph is a graph in which a plurality of material property parameters included in the first parameter pair are nodes and in between the nodes corresponding to the first parameter pair is an edge (paragraph[0020], “the invention provides a system for assembling a life science knowledge base. The system includes a data collector configured to receive life science data and to generate nodes based on the life science data. The system also includes a relationship generator configured to assign a relationship descriptor to a pair of nodes, the representation descriptor corresponding to a relationship between a pair of nodes. The system further includes a knowledge 
in the graph search step, the graph is searched under a provided search condition(paragraph[0164], “As discussed above with reference to FIG. 2, the knowledge base may be viewed as a graph, containing nodes which represent entities, and edges which represent relations between the entities. By using algorithms that traverse, manipulate, or search this graph, the system is able to effectively reason about the knowledge contained in the knowledge base. One application of such algorithms is shown above, in FIG. 9, in which a user is able to query the knowledge base, and browse through knowledge associated with an entity and all related entities…etc.”); 
the search method further comprises a database input step(paragraph[0168], “The knowledge bases 1404 contain life science knowledge that is created, stored, and organized as described hereinabove. In some embodiments, the knowledge bases may be multi-tiered. A user 1414 may have a personal knowledge base (also referred to as a "sandbox"), which incorporates specialized pieces of knowledge that the user has entered…etc.”).

Chandra does not appear to explicitly disclose 
in the database input step, second parameter pairs are extracted from input second database and stored in a user information storage unit for each user identified based on user identification information, 


However, Yoshitake discloses in the database input step, second parameter pairs are extracted from input second database and stored in a user information storage unit for each user identified based on user identification information(2.5, Graph theory-base exploration, “The graphical format of the database of relationships created is searchable in various forms. For example, if you want to know whether there is a relationship…Then ask them to list all the paths…etc.”), 
the second parameter pair being a pair of material property parameters having mutual relationships and stored in the second database (3.2 Exploring Materials from the Overlook (material curation), “The search system is useful to know which materials have desirable properties, or how to find them…we can roughly narrow down the promising materials based on the energy distribution…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chandra with the teachings of Yoshitake to have a second database of material relationships which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chandra with the teachings of Yoshitake to have a search system designed to help material search by relating various material properties, enabling utilizing data from higher perspective viewpoint (Yoshitake: Abstract).

Claim 10
As to claim 10, the combination of Chandra and Yoshitake discloses all the elements in claim 1, as noted above, and Chandra further disclose wherein: the graph generated in the graph generation step is in which a plurality of material property parameters included in either of the first or the second parameter pair are nodes, and in between the nodes corresponding to the second parameter pair in addition to the first parameter pair is an edge(paragraph[0054]-paragraph[0056], “The edges in the graph represent various relations between the nodes, as shown in FIG. 2. For example, edges may represent a "binds to" relation 212, an "is expressed in" relation 214, an "are co-regulated based on expression profiling" relation 216, an "inhibits" relation 218, a "co-occur in a manuscript" relation 220, or a "share structural element" relation 222. These types of relationships between the nodes may be referred to as "representation descriptors." Generally, a representation descriptor describes a relationship between a pair of nodes…etc.”).

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. U.S. Patent Publication (2005/0038608; hereinafter: Chandra) in view of Yoshitake et al. Non-Patent Publication (“System for Searching Relationship among Physical Properties for Materials Curation, 2017; hereinafter: Yoshitake, in IDS dated February 6, 2021) and further in view of Ashin et al. Non-Patent Publication (“Formalization of material property data analysis with web ontology”, 2017; hereinafter: Ashin)

Claim 3
As to claim 3, the combination of Chandra and Yoshitake discloses all the elements in claim 1, as noted above, and Yoshitake further disclose wherein: the database input unit further includes a material property parameter relationship information extractor, a material property parameter matching unit (3.2 Exploring Materials from the Overlook (material curation), “The search system is useful to know which materials have desirable properties, or how to find them…we can roughly narrow down the promising materials based on the energy distribution…etc.”),
the material property parameter relationship information extractor is configured to be capable of extracting a plurality of second material property parameter names from the second database (3.2 Exploring Materials from the Overlook (material curation), “Other examples include the user of relationships between properties and the attributes of the edges of the graph to narrow down the substrate material for growing atomically flat…etc.”); 

Yoshitake does not appear to explicitly disclose 
 and a thesaurus; 
the material property parameter matching unit is configured to be capable of referring to the thesaurus, collating the plurality of second material property parameter names with plurality of first material property parameter names stored in the first database, and, if they are different, changing the second material property parameter name to the first material property parameter name so that the material property parameter names are matched with each other.

However, Ashin discloses and a thesaurus (2 A Concept Map for Creep Properties, “In this chart, the upper left side shows the taxonomy of materials which derived from the thesaurus of metallurgical terms…etc.”); 
the material property parameter matching unit is configured to be capable of referring to the thesaurus, collating the plurality of second material property parameter names with plurality of first material property parameter names stored in the first database, and, if they are different, changing the second material property parameter name to the first material property parameter name so that the material property parameter names are matched with each other(2 A Concept Map for Creep Properties, “The creep data analysis procedure is shown in detail in Fig. 3. [11] Creep experiment data is analyzed and extrapolated to give a design curve which enables to estimate the lifetime of a material under the specified conditions. Also, design curves enable to specify the definition of candidate materials and an existent material is selected based on the definition…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chandra with the teachings of Yoshitake and Ashin to a thesaurus of metallurgical terms which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chandra with the teachings of Yoshitake and Ashin to have an ontology definition schema and usage to formalize the description of creep property and creep data analysis for designing high temperature device (Ashin: Introduction).

Claim 4
As to claim 4, the combination of Chandra, Yoshitake, and Ashin discloses all the elements in claim 3, as noted above, and Yoshitake further disclose wherein: 
the user interface further comprises a relationship information collator (2.4 Graphical representation of relationships, “Data on relationships in relation database format are transformed into data in directed graph format…etc.”); and 
the relationship information collator is configured to be capable of collating relationship information about a pair of the same material property parameters between the first parameter pair and the second parameter pair and outputting a collation result (2.4 Graphical representation of relationships, “The figure in Fig. 4 is a direct representation of the graph format in the network module, as drawn in the matplotlib module of python…etc.”).

Claim 11
As to claim 11, the combination of Chandra and Yoshitake discloses all the elements in claim 10, as noted above, and Yoshitake further disclose comprising a material property parameter relationship information extraction step and a material property parameter matching step, wherein: 
in the material property parameter relationship information extraction step, a plurality of second material property parameter names are extracted from the second database (3.2 Exploring Materials from the Overlook (material curation), “Other examples include the user of relationships between properties and the attributes of the 

Yoshitake does not appear to explicitly disclose 
in the material property parameter matching step, a thesaurus is referred to, the plurality of second material property parameter names are collated with plurality of first material property parameter names stored in the first database, and if they are different, the second material property parameter name is changed to the first material property parameter name for the matching of the names of the material property parameters.

However, Ashin discloses in the material property parameter matching step, a thesaurus is referred to(2 A Concept Map for Creep Properties, “In this chart, the upper left side shows the taxonomy of materials which derived from the thesaurus of metallurgical terms…etc.”), the plurality of second material property parameter names are collated with plurality of first material property parameter names stored in the first database, and if they are different, the second material property parameter name is changed to the first material property parameter name for the matching of the names of the material property parameters (2 A Concept Map for Creep Properties, “The creep data analysis procedure is shown in detail in Fig. 3. [11] Creep experiment data is analyzed and extrapolated to give a design curve which enables to estimate the lifetime of a material under the specified conditions. Also, design curves enable to specify the definition of candidate materials and an existent material is selected based on the definition…etc.”). It would have been obvious to one of ordinary skill in the art before the 

Claim 12
As to claim 12, the combination of Chandra, Yoshitake, and Ashin discloses all the elements in claim 3, as noted above, and Yoshitake further disclose comprising a relationship information collation step, wherein: in the relationship information collation step(2.4 Graphical representation of relationships, “Data on relationships in relation database format are transformed into data in directed graph format…etc.”), relationship information for pairs of the same material property parameters is collated between the first parameter pair and the second parameter pair, and the collation result is output (2.4 Graphical representation of relationships, “The figure in Fig. 4 is a direct representation of the graph format in the network module, as drawn in the matplotlib module of python…etc.”).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. U.S. Patent Publication (2005/0038608; hereinafter: Chandra) in view of Dhoolia et al. U.S. Patent Publication (2017/0092154; hereinafter: Dhoolia) and further in IDS dated February 6, 2021) 

Claims 7 and 15
As to claims 7 and 15, Chandra discloses a search system comprising a database, a graph generator, a graph searcher, and a material property parameter relationship information extractor, wherein: 
the database stores a plurality of parameter pairs of material property parameters having mutual relationships (paragraph[0012], “In one aspect, the invention provides a method of assembling a life science knowledge base by generating two or more nodes indicative of life science data using a life science taxonomy, assigning to one or more pairs of nodes a representation descriptor that corresponds to a relationship between a pair of nodes, and assembling two or more nodes and one or more representation descriptors into an electronic database…etc.”); 
the graph generator is configured to be capable of generating a graph in which a plurality of material property parameters included in the parameter pair are nodes and in between the nodes corresponding to the parameter pair is an edge(paragraph[0020], “the invention provides a system for assembling a life science knowledge base. The system includes a data collector configured to receive life science data and to generate nodes based on the life science data. The system also includes a relationship generator configured to assign a relationship descriptor to a pair of nodes, the representation descriptor corresponding to a relationship between a pair of nodes. The system further 
the graph searcher is configured to be capable of searching the graph based on a provided search condition and outputting a search result (paragraph[0164], “As discussed above with reference to FIG. 2, the knowledge base may be viewed as a graph, containing nodes which represent entities, and edges which represent relations between the entities. By using algorithms that traverse, manipulate, or search this graph, the system is able to effectively reason about the knowledge contained in the knowledge base. One application of such algorithms is shown above, in FIG. 9, in which a user is able to query the knowledge base, and browse through knowledge associated with an entity and all related entities…etc.”); 

Chandra does not appear to explicitly disclose 
the material property parameter relationship information extractor includes a learning model generator and a relationship extractor; 
the learning model generator generates a material property name model and a relationship expression model as learning models from supplied learning data and supplies the generated leaning models to the relationship extractor; 
the learning data includes document data that defines material property names and their relationships; 
the relationship extractor, to which document data is input, extracts, by using a material property name list created from the material property name model and a 
the search system updates contents of the database with the output data. 

However, Dhoolia discloses the material property parameter relationship information extractor includes a learning model generator and a relationship extractor (figure 3A, paragraph[0020], “Entities (nouns) and relationships (verbs) extracted by components 106, 108 and 110 form the above-noted inputs. The additional link generator component 112 then provides curriculum-related input to the graph matcher component 114. For the given input and output, the link generator component 112 creates additional links associated with the curriculum-related input…etc.”); 
the learning model generator generates a material property name model and a relationship expression model as learning models from supplied learning data and supplies the generated leaning models to the relationship extractor (Figure 3A, paragraph[0019]-paragraph[0020], “Such a taxonomy can be incrementally created for each new math concept type to be introduced. Also, the relationship learning library 124 can contain pluggable modules (dictionaries or learning models) that map discrete relationship words to a class in the relationship taxonomy…etc.”); 


The combination of Chandra and Dhoolia does not appear to explicitly disclose the relationship extractor, to which document data is input, extracts, by using a material property name list created from the material property name model and a relationship expression list created from the relationship expression model, a triple including two material property names corresponding to a pair of material property parameters having a causal relationship and a relationship expression representing the relationship based on a positional relationship among the material property names and the relationship expression in the input document data, and outputs the triple as output data; and 


However, Yoshitake discloses the relationship extractor, to which document data is input, extracts, by using a material property name list created from the material property name model and a relationship expression list created from the relationship expression model (Figure 5, 2.5 Graph theory-based exploration, “Then ask them to list all the paths between the “work function” and the “Vickers hardness”. Other so-called shortest pathways with the least number of other properties entering on the pathways of “work function” and Vickers hardness “ can also be found. In addition, the priority can be weighted during the path search according to the attributes of the relationship…etc.”), a triple including two material property names corresponding to a pair of material property parameters having a causal relationship and a relationship expression representing the relationship based on a positional relationship among the material property names and the relationship expression in the input document data (3.2 Exploring Materials from the Overlook, “Other examples include the user of relationships between properties and the attributes of the edges of the graph to narrow down the substrate material for growing atomically flat…etc.:), and outputs the triple as output data (4. Finally, “By creating a database of relationships among various quantities of properties related to materials, and treating the relationships in graph form, we have designed a basic system to search for connections among the relationships using various algorithms of graph theory, and have created a frame for the search…etc.”); and 
the search system updates contents of the database with the output data (4. Finally, “it is possible to discover a cross-disciplinary relationship by connecting them, .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. U.S. Patent Publication (2005/0038608; hereinafter: Chandra) in view of Dhoolia et al. U.S. Patent Publication (2017/0092154; hereinafter: Dhoolia) and further in view of Yoshitake et al. Non-Patent Publication (“System for Searching Relationship among Physical Properties for Materials Curation, 2017; hereinafter: Yoshitake, in IDS dated February 6, 2021) and further in view of Lee et al. U.S. Patent Publication (2013/0212057; hereinafter: Lee)

Claims 8 and 16
As to claims 8 and 16, the combination of Chandra, Dhoolia, Yoshitake, and Lee discloses all the elements in claim 7, as noted above, but do not appear to explicitly disclose wherein: the material property parameter relationship information extractor 

However, Lee discloses wherein: the material property parameter relationship information extractor further includes a cleaner to which a corpus is input (paragraph[0017], “The method of storing a triple preferably further includes the step of (d) performing incremental reasoning using the index and the triple view when a triple is deleted…etc.”); and 
the cleaner removes, based on the corpus, triples that are determined not to indicate relationship between material property parameter pairs from the triples extracted by the relationship extractor to obtain the output data (paragraph[0018], “Here, the step of (d) performing incremental reasoning when a triple is deleted includes the steps of: deleting a triple requested to be deleted from a triple table; searching for index contents having a serial number of the triple requested to be deleted from the forward dependent indexing table, obtaining serial numbers of triples inferred depending on the triple requested to be deleted, and deleting searched index contents from the forward dependent indexing table; searching for index contents having serial numbers of triples inferred depending on the triple requested to be deleted from the backward dependency indexing table, and deleting index contents containing the serial number of the deleted triple among searched index contents from the backward dependency indexing table…etc.”). It would have been obvious to one of ordinary skill in the art 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
February 23, 2022